Priority
The status of the nonprovisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Claim Objections
Claim 12 is objected to because “a alignment” should be changed to  - - an alignment - .

Claim Rejections - 35 USC § 112
Claims 1-8 & 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the internal surface" in line 7.  There is insufficient antecedent basis for this limitation in the claim, and the element to which the internal surface pertains is unknown.
Each of claims 4 & 12 recites the limitation "a rod eye".  It is unclear whether this rod eye is the same as or different from that previously recited.
Each of claims 13 & 14 recites the limitation "the alignment portion".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson, US 5,528,867.  At Fig. 1, Thompson shows a cover (10) that could be used for a rod end of an actuator, comprising: 
a mounting collar (16) for surrounding and mounting to a portion of the rod end, the collar being deformable (col. 3, lies 51-55) such that it may be mounted over a rod eye mounted to the rod end; and 
a shield (14) extending from the collar and shaped such that when attached to the rod end the shield shields a portion of rod end to prevent fluid or foreign object ingress, 
wherein the collar includes at least two splits (24, 26, 28, 30) circumferentially spaced from one another, wherein the at least two splits extend down the collar and part of the length of the shield to define a deformable finger therebetween,
wherein the shield comprises a skirt (14) for extending around the entire circumference of the mounting collar and projecting therefrom,
wherein the skirt comprises a hollow cylindrical tube,
 wherein the cover further comprises an alignment portion (20) for preventing axial movement of the cover relative to a rod eye.

Allowable Subject Matter
Claims 16-17 are allowed.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 13 & 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679